DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 5-7, 9-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20110108174) in view of Hayashi (US20120060994).
Regarding claim 1, Takahashi (Fig 1-3) discloses a tire mountable on a vehicle wheel comprising:
a tread section (“tread” (4)); and
a tire side section to be mounted on the vehicle wheel, the tire side section being continuous with the tread section (“side portion” (S)), wherein the tire side section comprises:
a first area extending in a circumferential direction with substantially equal radii from an axis of the tire and being adjacent to the tread section (area above “agitating portion” (32)); and
a second area extending in the circumferential direction with substantially equal radii from the axis of the vehicle wheel and disposed between the first area and the vehicle wheel (“agitating portion” (32)),
wherein the second area includes discontinuous recesses (“dimple” (36)) in an outer surface of the tire side section,
the discontinuous recesses being dimples (“dimple” (36)) arranged in at least three rows or more (Fig 2).
	While Takahashi does not explicitly disclose that the dimples are hexagonal, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Hayashi, which is within the tire manufacturing art, teaches that dimples on a tire sidewall (“dimple” (262), Fig 13) can be made in a hexagonal shape and pattern (Fig 13) for the benefit of improved tire cooling ([0168]).
	Regarding claim 2, modified Takahashi teaches all limitations of claim 1 as set forth above. Additionally, Takahashi teaches that the discontinuous recesses are formed in the second area without extending in the circumferential direction and in a radial direction of the tire (Fig 3), and wherein the discontinuous recesses move a point of flow separation on the outer surface towards the vehicle wheel when the tire rolls to move ([0013]).
	Regarding claim 5, modified Takahashi teaches all limitations of claim 1 as set forth above. Additionally, Takahashi teaches that the dimpled patterns are arranged in the second area in the circumferential direction and a radial direction of the tire (Fig 1, 2).
	Regarding claim 6, modified Takahashi teaches all limitations of claim 1 as set forth above. Additionally, Takahashi teaches that the first area extends from the tread section to the second area and has a substantially smooth surface (Fig 1-3).
	Regarding claim 7, modified Takahashi teaches all limitations of claim 6 as set forth above. Additionally, Takahashi teaches that the tire side section has a tire width in a width direction of the tread section at a point of the first area (Fig 2), and the tire width increases as a distance between the point of the first area and the vehicle wheel decreases (Fig 2).
	Regarding claim 9, modified Takahashi teaches all limitations of claim 1 as set forth above. Additionally, Takahashi teaches that the tire side section further comprises an interface area to be mounted on the vehicle wheel ([0049], “chafer” (16)), and the second area is adjacent to the interface area without an intervening area (Fig 2).
	Regarding claim 10, modified Takahashi teaches all limitations of claim 1 as set forth above. Additionally, Takahashi teaches that the tire side section has a tire width in a width direction of the tread section at a point of the second area (Fig 2), and the tire width decreases as a distance between the point of the second area and the vehicle wheel decreases (Fig 2).
	Regarding claim 11, modified Takahashi teaches all limitations of claim 1 as set forth above. Additionally, Takahashi teaches that the tire side section has a first width in a radial direction of the tire (Fig 2); the first area has a second width in the radial direction; the second area has a third width in the radial direction; the second width is has a width that is about 50% of the first width and the third width has a width of about 50% of the first width ([0068-69], which is at least partially within the claimed range of the second width being within a range of about 25 % to about 55% of the first width; and the third width being within a range of about 25% to about 55% of the first width).
	Regarding claim 12, modified Takahashi teaches all limitations of claim 1 as set forth above. Additionally, Takahashi teaches that the tire side section comprises a pair of sidewalls (“sidewall” (6)), and at least one of the sidewalls includes the first area and the second area (Fig 1,2).
Regarding claim 13, Takahashi (Fig 1-3) discloses a wheel assembly for a vehicle comprising a wheel (“rim”, [0071]) and a tire mounted on the wheel (“tire” (2)), the tire comprises:
a tread section (“tread” (4)); and
a tire side section to be mounted on the vehicle wheel, the tire side section being continuous with the tread section (“side portion” (S)), wherein the tire side section comprises:
a first area extending in a circumferential direction with substantially equal radii from an axis of the tire and being adjacent to the tread section (area above “agitating portion” (32)); and
a second area extending in the circumferential direction with substantially equal radii from the axis of the vehicle wheel and disposed between the first area and the vehicle wheel (“agitating portion” (32)),
wherein the second area includes discontinuous recesses (“dimple” (36)) in an outer surface of the tire side section,
the discontinuous recesses being dimples (“dimple” (36)) arranged in at least three rows or more (Fig 2).
	While Takahashi does not explicitly disclose that the dimples are hexagonal, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as Hayashi, which is within the tire manufacturing art, teaches that dimples on a tire sidewall (“dimple” (262), Fig 13) can be made in a hexagonal shape and pattern (Fig 13) for the benefit of improved tire cooling ([0168]).
	Regarding claim 14, modified Takahashi teaches all limitations of claim 13 as set forth above. Additionally, Takahashi teaches that the tire side section has a tire width in a width direction of the tread section at a point of the second area (Fig 2), the tire width decreasing as a distance between the point of the second area and the wheel decreases (Fig 2), and the wheel has a wheel width in the width direction, the wheel width being less than the tire width (Fig 2).
	Regarding claim 15, modified Takahashi teaches all limitations of claim 14 as set forth above. Additionally, Takahashi teaches that the discontinuous recesses are formed in the second area without extending in the circumferential direction and in a radial direction of the tire to reduce a low pressure area caused by the wheel width less than the tire width when the wheel assembly rolls to move (Fig 3, [0013]).
	Regarding claim 16, modified Takahashi teaches all limitations of claim 13 as set forth above. Additionally, Takahashi teaches that the tire side section has a first width in a radial direction of the tire (Fig 2); the first area has a second width in the radial direction; the second area has a third width in the radial direction; the second width is has a width that is about 50% of the first width and the third width has a width of about 50% of the first width ([0068-69], which is at least partially within the claimed range of the second width being within a range of about 25 % to about 55% of the first width; and the third width being within a range of about 25% to about 55% of the first width).
	Regarding claim 17, modified Takahashi teaches all limitations of claim 13 as set forth above. Additionally, Takahashi teaches that the tire side section comprises a pair of sidewalls (“sidewall” (6)), and at least one of the sidewalls includes the first area and the second area (Fig 1,2).
	Regarding claim 20, modified Takahashi teaches all limitations of claim 13 as set froth above. Additionally, Takahashi teaches that the dimpled patterns are arranged in the second area in the circumferential direction and a radial direction of the tire (Fig 3).
	
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US20110108174) and Hayashi (US20120060994) in view of either Iwabuchi (US20100000649) [0069] Matsumoto (US20140283968) [0012] or Sakamoto (US20190143759) [0038].
	Regarding claim 8, modified Takahashi teaches all limitations of claim 1 as set forth above. Additionally, Takahashi teaches that the first area extends from the tread section to the second area (Fig 2). While modified Takahashi does not explicitly teach that the first area comprises a protrusion having a height of about 1 millimeter or less, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so, as the use of protrusions of a height of about 1 millimeter or less on an upper sidewall of a tire is well known in the art, as shown by Iwabuchi (“mark” (21), [0069]), Matsumoto (“ridges” (12), [0012]) or Sakamoto (“spew” (20), [0038]). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749